Citation Nr: 1604929	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome. 
 
2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to May 1998. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran presented testimony at a travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A copy of the transcript is associated with Virtual VA.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These records were reviewed in connection with the decision below to ensure thorough evaluation of the evidence of record.

When this case was most recently before the Board in December 2013 it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU), where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Here, the evidence of record shows that the Veteran is currently working.  Therefore no TDIU claim is inferred as part of the current appeal for an increased evaluation.

FINDINGS OF FACT

1.  The probative and objective evidence of record indicates the right knee patellofemoral syndrome at worst is manifest by a small patellar spur, with flexion limited to 120 degrees and full extension with objective evidence of painful motion, but without additional functional loss due to such pain.  Neither recurrent subluxation nor lateral instability has been shown. 
 
2.  The probative and objective evidence of record indicates the left knee patellofemoral syndrome at worst is manifest by degenerative changes, with flexion limited to 120 degrees and full extension, with objective evidence of painful motion but without additional functional loss due to such pain.  Neither recurrent subluxation nor lateral instability has been shown.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher than 10 percent for the right knee patellofemoral syndrome.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5019, 5257, 5260 and 5261 (2015).
 
2.  The criteria are not met for a disability rating higher than 10 percent for the left knee patellofemoral syndrome.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DCs 5019, 5257, 5260 and 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In December 2013 the Board remanded the issues on appeal to obtain outstanding VA records, afford the Veteran a new examination, and readjudicate the claim.  Additional VA treatment records were added to the record subsequent to the December 2013 remand.  The Veteran was afforded a VA examination in February 2014.  The claim was then readjudicated in the May 2014 supplemental statement of the case.  Thus, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  July 2006, November 2006, and August 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a May 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006). 

The Veteran's service treatment records and post-service medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c) (2). 

Multiple VA examinations have been conducted.  Examiners made all clinical findings necessary to application of the rating criteria, and described the Veteran's functional capacities.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.

Additionally, the Veteran presented testimony in support of his claim before the undersigned.  The provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the August 2013 hearing, the undersigned complied with the requirements set forth in Bryant.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c) (2) (2015), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Rating Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  When a Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999). 

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of range of motion, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, premature or excess fatigability, or incoordination (including during flare-ups or with prolonged or repeated use), assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell, 13 Vet. App. at 34; Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to arthritis, but also should be applied in non-arthritis contexts).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

The Veteran's bilateral patellofemoral syndrome of the knees is currently rated under 38 C.F.R. § 4.71a, DC 5099-5019 (2015).  A hyphenated DC is used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  This hyphenated DC may be read to indicate that bursitis is the service-connected disability since DC 5019 provides ratings specifically for this disease.

But the rating criteria also specify that the diseases listed under DCs 5013 to 5024 (so, here, including DC 5019) will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout, which will be rated instead under DC 5002.  Therefore, the Board has analyzed these claims under the appropriate DCs applicable to the knees pertaining to degenerative arthritis and limitation of motion.  38 C.F.R. § 4.71a, DCs 5003, 5260, and 5261 (2015). 

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  When there is no limitation of motion of the specific joint or joints involved, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that these 20 and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  Id. 

For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

DC 5257 provides ratings for "other" impairment of the knee that includes recurrent subluxation or lateral instability.  If there is "slight" consequent disability, then it is rated as 10-percent disabling, if "moderate" then as 20-percent disabling, and if "severe" then as 30-percent disabling.

These descriptive terms "slight", "moderate" and "severe" are not defined in this DC.  Rather than applying a mechanical formula, the Board must evaluate the evidence to the end that its decisions are equitable and just.  38 C.F.R. §§ 4.2, 4.6.

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

DC 5259 provides a 10 percent rating for removal of symptomatic semilunar cartilage.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0-percent) disabling; flexion of the leg limited to 45 degrees is rated 10-percent disabling; flexion of the leg limited to 30 degrees is rated 20-percent disabling; and flexion of the leg limited to 15 degrees is rated 30-percent disabling. 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated as noncompensable (0-percent) disabling; extension of the leg limited to 10 degrees is rated 10-percent disabling; extension of the leg limited to 15 degrees is rated 20-percent disabling; extension of the leg limited to 20 degrees is rated 30-percent disabling; extension of the leg limited to 30 degrees is rated 40-percent disabling; and extension of the leg limited to 45 degrees is rated 50-percent disabling.

Separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 09-04.

Separate disability ratings also are possible for arthritis (under DC 5003) and instability (under DC 5257).  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When X-ray findings of arthritis are present and a Veteran's knee disability is rated under DC 5257, he would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).

Background Information

The Veteran filed the instant claim for an increased rating in June 2006.  

The Veteran was afforded a VA examination in April 2007 in which it was noted that he was able to stand for 15 to 30 minutes and able to walk for one-fourth mile.  Joint symptoms included pain, stiffness, tenderness, and grinding.  Physical examination showed that the weight-bearing joint was affected but gait was normal; flexion of both knees was 0 to 140 degrees with pain at 0 degrees and no additional limitation of motion (LOM) on repetitive use; extension of both knees was 140 to 0 degrees with pain at 140 degrees and no additional LOM on repetitive use.  The functional effects of his bilateral knee pain were mild for shopping, severe for exercise, severe for sports, and moderate for recreation.

In May 2010 the Veteran had an informal conference at the RO in which he stated that his knees ached when he drove, his left knee was worse than his right, his knees were worse since his 2007 examination, and he requested a new examination.  He also stated that he had to ice his knees after he ran and currently stood all day at his job.

The Veteran was afforded a VA examination in August 2010 in which he noted treatment for his knees to include medication, physical therapy, bracing, activity limitation, and orthotic inserts.  Joint symptoms included pain, decreased speed of joint motion, locking episodes several times a week, tenderness, and crepitus.  The Veteran reported moderate, weekly flare-ups that lasted for hours with normal activities as precipitating factors and rest and ice made it better.  Standing was limited to 15 to 30 minutes.  Physical examination showed that the weight-bearing joint was affected but gait was normal; flexion of both knees was 0 to 140 degrees, with objective evidence of pain, and extension was 140 to 0 degrees.  There was pain following repetitive motion and additional limitation after three repetition of range of motion with left flexion 0 to 130 degrees and left extension 130 to 0 degrees.  The functional effects of his bilateral knee pain were significant for work, moderate for chores, severe for exercise, prevented sports, moderate for recreation, severe for traveling, moderate for dressing, moderate for toileting, moderate for grooming, and severe for driving.

The Veteran testified before the undersigned in August 2013 that his left knee was worse than his right and that he experienced symptoms to include pain especially in damp and cold weather and with bending on his job.  He stated that his knee popped a lot, would swell after standing and with exercise, and that he had limited range of motion.  He also stated that he wore a left knee brace.  He testified that he was limited at his job with lifting and standing.

The Veteran was afforded a VA examination in February 2014 in which he reported persistent bilateral knee pain associated with intermittent edema with the left knee being greater than the right.  He also reported buckling of the left knee.  The Veteran did not report flare-ups.  Physical examination showed both knees had flexion to 120 degrees with no objective evidence of painful motion of the right knee and pain at 120 degrees in the left; extension of both knees was 0 or any degree of hypertension with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions; there was pain on movement of the right knee with repetitions but no additional LOM on repetitive use.  The Veteran had tenderness or pain to palpation for the joint line or soft tissue of the left knee.  Muscle strength and joint stability testing was normal.  There was degenerative or traumatic arthritis in the left knee and a small patellar spur in the right.  There was no change or flare-up on repetitive motion.  The examiner stated that it would be pure speculation to state to what degrees the joints would be affected with a flare-up or when the joint was used repeatedly over a period of time.

Analysis

After reviewing the relevant evidence, the Board finds that the Veteran's right and left knee disabilities do not warrant higher ratings, including separate ratings, under DCs 5003, 5257, 5258, 5259, 5260 and/or 5261, at any time since the year immediately preceding the filing of these claims.  

The evidence of record show his bilateral knee patellofemoral syndrome causes some restriction of the motion of the knees because of his pain.  But, at worst, his flexion is limited just to 120 degrees and full extension.  These findings do not meet the requirements for the assignment of the most minimum 0 percent disability rating under DCs 5260 and 5261.  Rather, it is only when additionally considering his consequent pain and the effect on his range of motion that he is entitled to the 10 percent ratings.  See Lichtenfels, 1 Vet. App. at 488.  But as explained in Mitchell, this does not also in turn entitle him to any greater rating, only the minimum compensable rating.

The Board acknowledges his complaints of significant pain in his knees and has considered this as required by 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  However, the Board notes that the repetitive-motion testing performed during the VA examination in February 2014 revealed no additional functional loss.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, while the Veteran has had functional loss and/or functional impairment of the knees to include limited walking and standing, the examiner did not specifically find any additional limitation of motion following repetitive-use testing, more or less movement, weakness, fatigability, incoordination, swelling, deformity, atrophy, instability, disturbance of locomotion or interference with sitting and weight-bearing. 

Although the evidence does show the Veteran experiences painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Consequently, the evidence does not show entitlement to a higher rating based on limitation of motion of either flexion or extension.  Moreover, there were no objective findings of instability so as to assign additional separate ratings under DC 5257 and no findings in the record of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint so as to warrant additional compensation alternatively under DC 5258. 

Other potentially applicable DCs also have been considered.  But as the Veteran's service-connected right and left knee disabilities do not reflect findings of ankylosis, impairment of the tibia or fibula or genu recurvatum at any time during the pendency of the appeal, DCs 5256, 5262 and 5263 do not apply. While there is no disputing the Veteran has some limitation of motion of his knees, particularly on account of his pain, it certainly cannot be said that his motion is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.

In making these determinations, the Board also has considered the Veteran's lay statements regarding the severity of his service-connected bilateral knee disabilities and, in large part, has relied on his reports in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge; thus, he is competent to report his current symptomatology as it pertains to his knees and these reports are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  However, where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings provided by his treatment reports and VA examination reports addressing these findings.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The preponderance of this evidence is against his claims, both for higher ratings as well as separate ratings.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral knee patellofemoral syndrome is inadequate.  The Rating Schedule fully contemplates the described symptomatology (pain, etc.) and provides for ratings higher than those assigned based on more significant functional impairment.  The rating criteria that contemplate the symptomatology of the knees, including pain and consequent limitation of motion with pain on motion, have been applied to the evaluation of these disabilities by the RO in order to assign the existing 10 percent ratings.  The rating criteria that provide additional compensation and even higher ratings also contemplate more significant impairment - including greater limitation of motion, ankylosis, dislocation of cartilage with frequent episodes of locking, pain and effusion, and instability.  See 38 C.F.R. § 4.71a, DCs 5257, 5258, 5259, 5260, and 5261.

Moreover, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See Johnson  v. McDonald, 762 F.3d 1362 (2014).  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b) (1). 

	(CONTINUED ON NEXT PAGE)











ORDER

Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome is denied. 
 
Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


